CULPEPPER, Judge.
This is a companion case to Ollie Dupuis and Gladys Gaspavd Dupuis v. Gertie Dupuis Clements, 402 So.2d 786, in which a separate judgment is being rendered by us this date.
The present case is a petitory action filed by Gertie Dupuis Clements against Ollie Dupuis seeking recognition of her ownership of approximately six acres of land. The defendant filed an exception of res judicata, which the trial judge sustained, dismissing plaintiff’s suit. Although plaintiff appealed, she makes no argument in her appellate brief in support of the appeal in the present case. During oral arguments, counsel stated there are no issues on appeal in the present matter. Accordingly, the judgment appealed in the present case is affirmed at the cost of the appellant.
AFFIRMED.